DETAILED ACTION
Status of Claims:
Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heat coming from step e) is used in step d)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Specification
The disclosure is objected to because of the following informalities: paragraph 0065 refers to “cogeneration step c)”. “c)” appears to be a typo and should be “e)”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	The claim lists steps a)-e) however it is not clear what the steps are performed on, if the steps are required to be on the same process stream, or if they are required to be sequential. 


	The claim states “a filling column (scrubber).” It is not clear if a “scrubber” is required by the claim or not. 

Regarding Claim 9:
	The claim states “decaying hear coming from step e) is used in step d).” Although this statement is clear, the specification and figures only show heat from step e) being used in step c) (see fig. 1, para. 0040). It is therefore not clear if “step d)” is a type and should be “step c)” or if the applicant intends the waste heat to be used in step d. For the purposes of examination the claim will be interpreted as written.

The reaming claims are indefinite as they depend form an indefinite claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burke (US 2005/0139546).

Regarding Claim 1:


Regarding Claim 8:
	Burke teaches the process of claim 1, wherein step e) is carried out by exploiting biogas obtained from step a) (methane from digestion is burned) (see para. 0007).

Regarding Claim 9:
	Burke teaches the process of claim 1, wherein decaying heat coming from step e) is used in step d) (heat from the power generation equipment is used as the heated stripping gas, this gas is then sent to step e), therefore the heat is also used in step e)) (see para. 0017, 0023).

Claim(s) 1, 3, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al (USPN 2014/0263100).

Regarding Claim 1:


Regarding Claim 3:
	Kumar teaches the process of claim 1, wherein step c) is carried out at a temperature of about 55- 65 C (60 to 80 C is about 55 to 65) (see para. 0018).

Regarding Claim 7:
	Kumar teaches the process of claim I, wherein an aeriform flow coming from step c) is washed in step d) in countercurrent with an acid solution (sulfuric acid) in a filling column (scrubber) (see para. 0019, 0020).

Regarding Claim 8:
	Kumar teaches the process of claim 1, wherein step e) is carried out by exploiting biogas obtained from step a) (burning the biogas) (see para, 0023).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (USPN 2014/0263100).

	Kumar teaches the process of claim 1, wherein step b) comprises a step bl), whereby a portion of solids with dimensions larger than 250 - 300 µm is removed (larger than 400-1000 microns is larger than 300 µm), and a step b2), carried out on a liquid part decaying from step bI) (see par. 0015-0016)
	Kumar dose not explicitly teach the size of the particles removed in the second solid removal step. Kumar teaches that the second step removes solids not removed in the first step (see para. 0016) therefore the size of the solids removed is inherently smaller than that in the first step. Therefore it would have been obvious to one skilled in the art to adjust the size of the particles removed in the second step and remove of solids with dimensions larger than 50 - 100 µm. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). It is additionally noted that the removal of any particle larger than 50 microns would meet this limitation. As the particles removed in the first step are a minimum of 400 microns all remaining particle between 50 and 400 microns would meet this limitation. As there is a second removal step particles in this size range are inherently removed. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (USPN 2014/0263100) as applied to claim 1 above, and further in view of Baldi et al (US 2011/0048230).

Regarding Claim 4:
	Kumar teaches the process of claim 1.
	Kumar is silent as to the process time.
	Baldi teaches operating an ammonia stripper for a long process time (about three hours) (see para. 0017) and that the process time is dependent on the pH, and air velocity (see para. 0017, 0018).
	Kumar and Baldi are analogous invention in the art of ammonia stripping. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Kumar to use long process times in the stripper (step c)), as disclosed by Baldi, because it insures that the desired amount of ammonia is removed from the water (see Baldi para. 0017, 0018). It would have further been obvious to one skilled in the art to adjust the process time and use a time of about 6-9 hours because it is obvious to find a workable range of times through routine experimentation. . “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (USPN 2014/0263100) as applied to claim 1 above, and further in view of Burke (US 2008/0302722).

Regarding Claim 5:
	Kumar teaches the process of claim 1.
	Kumar is silent as to the pressure of step c).
	Burke teaches operating an ammonia stripper (step c) wherein air is blown at a pressure of about 300 mbar (0.5 bar is about 300 mbar) (see para. 0018).
	Kumar and Burke are analogous inventions in the art of ammonia stripping. It would have been obvious to one skilled in the art before the effective filing date of the invention to adjust the pressure of the air in Kumar to about 300 mbar, as disclosed by Burke because operating at a low pressure improves the economics of ammonia removal (see Burke para. 0013).

Regarding Claim 6:
	Kumar teaches the process of claim 1.
	Kumar is silent as to the flow rate of air in step c.
	Burke teaches an ammonia stripper (step c) in which the flow rate of air is 300 times the flow rate of the stripping feed (see para. 0053).
	Kumar and Burke are analogous inventions in the art of ammonia stripping. It would have been obvious to one skilled in the art before the effective filing date of the invention to .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (USPN 2014/0263100) as applied to claim 1 above, and further in view of Bonde (US 2006/0006055)

Regarding Claim 10:
	Kumar teaches the wastewater treatment plant for carrying out the process of claim 1, comprises: a digester (anaerobic digester 14) (see para. 0012), one or more solid/liquid separators (separation device 20) (see para. 0015), a tank for dosing the liquid (second solid-liquid separator 24) (see para. 0016), one or more stripping tanks (stripper 34) (see para. 0018), a device for blowing air into the stripping tank or tanks (low pressure air is bubbled into the stripper) (see para. 0018), an absorption column (scrubber) for ammonia (scrubbing unit 38) (see para. 0019), and device for cogeneration (combined heat and power unit) (see para. 0032).

	Bonde teaches an ammonia stripper and cogeneration device (see abstract). Bonde further teaches that a compressor can be used to move gas streams (see para. 0185, 0192) and the use of a thermal motor for cogeneration (motor for heat and electricity) (see fig. 7, para. 0042).
	Kumar and Bonde are analogous inventions in the art of ammonia stripping and cogeneration. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified air moving device of Kumar with a compressor of Bonde because it is the simple substitution of one air moving device with another air moving device, obviously resulting in air being bubbled through the stripper. It would have also been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified heat and energy unit of Kumar with the thermal motor or Bonde because it is the simple substitution of one know energy device for burning biogas with another energy device for burning biogas, obviously resulting in the generation of heat and energy with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133.  The examiner can normally be reached on M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        9/9/2021